Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent f prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 79, 80, 83-86, 93, 95 and 99-101 and 107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79 and 99 of 14/963,030 (reference application) in view of US 20040161368 (hereinafter “Holtlund”) and further in view of US 20030095897 (hereinafter “Grate”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 79 and 99 of the reference application, discloses the cartridge and its elements recited in the present claim 79, with exceptions as follows. 
Regarding a two-dimensional pattern and not in a single row in the cartridge as the arrangement for the reagent units, this requires only ordinary skills since it relates to mere arrangement of known elements in a device, with predictable result and same purpose of storing and providing the elements for their intended use, for convenience or ease-of-use.
However the reference application is silent as to the first assay assembly also comprising an assembly tip comprising an opening [i.e., see tip and opening of test tubes in figure 1] configured to allow the transfer of the reagents into the addressable assay unit.  
However Holtlund teaches the following.
“[T]he invention provides an assay cartridge comprising at least two wells and a pipette positionable in at least two of said wells…” Paragraph 0013. 
“[T]he combination of the device and the cartridge of the invention provides an assay apparatus according to the invention.” Paragraph 0016.
The assay cartridge preferably is provided to the user pre-filled with the reagents required for the particular assay or assays to be performed using that cartridge.  Where two or more reagents are required and these should not be mixed before the assay is performed, these may be pre-filled into different wells in the cartridge.  Generally such reagents will be prefilled into the wells in measured quantities.  Such reagents may for example be liquids, powders, beads, coatings on the well walls, coatings on beads, or materials impregnated into or immobilized on the membrane of the pipette...” Paragraph 0017 (emphasis added).
“For different assays, e.g. for different analytes, different assay cartridges may be provided; however, cartridges may be designed for performance of two or more different assays.  In this latter case, it will frequently be desirable for the cartridge to contain two or more membrane-capped pipettes, i.e. so that a different pipette can be used for each of the assays. Paragraph 0019 (emphasis added).
 “The wells in the cartridge may be provided in any desired pattern, e.g. as a two dimensional array (e.g. as in conventional multi-well plates), as a linear array, or as a circular array… Paragraph 0020.
“The use of a linear array of wells is especially preferred, particularly an array comprising, in sequence: a material handling well (optionally before use storing a capillary-tipped pipette removably mounted on the cartridge cap or adapted to receive during use a capillary-tipped pipette mountable on the cartridge cap); a well which before use stores the membrane-tipped pipette or a further capillary tipped pipette mounted on the cartridge cap; and one or a series of two or more (e.g. up to six) wells for assay performance and assay result reading--these wells may contain reagents and before use such reagent containing wells may be foil sealed and one of these wells may be open ended or open-sided to facilitate result reading.  In such an arrangement, the cap and base may desirably be separated before assay performance begins and re-engaged only when assay performance is completed.  Thus result reading in this arrangement takes place while cap and base are disengaged from each other.” Paragraph 0021 (emphasis added).
pipettes in the assay cartridges of the invention, it is thus possible to introduce test samples into cartridge wells, to mix reagents or reagents and sample in the wells, to transfer liquids from one well to another, etc…” Paragraph 0080.
	Thus, Holtlund discloses a cartridge with wells that includes wells containing reagents as well as well that contain capillary-tipped pipette.  It is predictable and therefore understood by the skilled artisan that providing the capillary-tipped pipette in the cartridge allows for the benefit of ease of use or convenience. The Holtlund capillary-tipped pipette is equivalent to Applicant’s claimed assembly tip since it has the configuration of a tip as recited and is capable of performing the intended use as recited. It would have been obvious to one skilled in the art to provide capillary tipped pipettes as disclosed by Holtlund as the means for transferring samples and reagents in the Forrest invention, and to provide the capillary tipped pipettes in the cartridge having wells as taught by Holtlund, as may be desirable for ease of use or convenience.
Moreover, the reference application is silent as to an automated fluid transfer device configured to direct [capable of directing] transfer of the sample and the cartridge reagents into the addressable assay unit via the assembly tip in a sequence according to a predetermined protocol for detecting the at least two analytes.
However, Grate discloses the following.
“The invention provides systems that facilitate isolation of target substances by providing methods for manipulating magnetic particles both during and after the binding of target substances onto the magnetic particles.  The target substance can then be tested, if desired, using one or more detection or analysis systems, such as luminescence detectors, spectrophotometric analysis, fluorometers, mass spectrometers, flow cytometers, hematology analyzers, or other cell counting or analytical devices.” Paragraph 0015.
automating all of the binding, washing, and mixing steps needed using small volumes to achieve a relatively low-cost test for analytes.  When used for performing an immunoassay or other such analysis, the instant invention makes possible a significant reduction in volume for all types of samples, resulting in higher concentrations of the target entity, thus permitting shorter analysis time.  This is achievable without the need for removing, reversing or minimizing the magnetic field used to capture the magnetic particles.” Paragraph 0018.
“In another embodiment, multiple assays can be performed on the same test sample by including reagents for multiple assays in fluid connection with secondary ports 53 of multiport selection valve 51 and sequentially running different assays on quantities of the same sample.  For example, it may be desired to perform one assay on a sample, and then perform a different analysis on the same sample.  In this embodiment, after completion of an assay and flushing the system with a wash solution or other cleansing reagent, the system can be configured to automatically mix the test sample with magnetic particles having different selective groups bound thereto, and perhaps other reagents to sequentially perform another assay.” Paragraph 0082 (emphasis added).
“Apparatus: The flow system set forth in FIG. 9 was used, in which a FiaLab 3000 system (FIAlab Instruments, Inc., Bellevue, Wash.) provided the stepper-motor-driven syringe pump with a built-in 3-way valve (Cavro, Sunnyvalve, Calif.) and a 10-port Cheminert.RTM.  selection valve (Valco, Houston, Tex.).  The wash inlet, color inlet, and waste outlet were 0.030 inch i.d.  fluorinated ethylene-propylene (FEP) tubing (Valco).  The color inlet was shielded from light by shrink wrap tubing.  The holding coil and cell outlet were also shielded from light.  The 600 .mu.l holding coil was 0.030 inch i.d.  polyetheretherketone (PEEK) from Upchurch Scientific (Oak Harbor, Wash.).  The flow line contacting the magnet, extending from the valve to the optical cell was 0.02 inch i.d.  PEEK.  The volume from the 
 “The semi-automated approach to be described begins after the competitive assay mixture has been mixed in the test vial.  The instrument times the incubation period so that manual timing is not necessary, and the tedious manual separations are replaced by automatic particle capture in a magnetic flow cell, with fluidic delivery of wash solutions and the subsequent color development solution.  Color development reaction time is no longer dependent on manual timing and no stop solution need be used.  Instead, the instrument automatically delivers the colored product to the detector after a precise time.”  Paragraph 0094.
Thus Grate discloses an automated fluid transfer device configured to direct [which is interpreted to mean--capable of directing--] transfer of a sample and reagent into an assay device in a sequence according to a predetermined protocol for detecting at least two analytes. It would have been obvious to one of ordinary skills in the art to utilize the Grate automated fluid transfer device, such as the stepper-motor-driven syringe pump with a built-in 3-way valve, as the automated fluid transfer device in the invention of the reference application since Grate teaches that the system allows for multiple assays to be performed sequentially, which the skilled artisan would have recognized as providing the benefit of convenience. 
As to the present claim 80, see Holtlund in paragraphs 0081-0084 teaching the desirability of providing an absorbent pad to remove excess fluid from a tip quickly for improved precision in an assay, and thus it would have been obvious to the skilled artisan to provide an absorbent pad as disclosed by Holtlund in the invention of the reference application.
As to the present claim 83, the cartridge recited in claim 79 of the reference application is equivalent to a housing. Alternatively, providing a housing for a cartridge is well within the skills of the  
As to the present claim 84, the reagent units of claim 79 of the reference application are capable of encapsulating liquid reagents. 
As to the present claim 85, the reagent units of claim 79 of the reference application are capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to the present claim 87, the absorbent pad of claim 79 of the reference application is equivalent to a touch-off pad.
As to the present claims 86, providing a storage area to store assay waste on the cartridge housing or requires only routine skills in the art in arranging the configuration of the device as may be useful or convenient for containing waste.
As to the present claim 93, and 99, any one of the reagent units or assay units is equivalent to a sample vessel since it is capable of having 1-100 microliter of sample, such as from a fingerstick blood sample, provided in it.
As to the present claim 95, the reagent units discussed above in claim 79 of the reference application are equivalent to a beads well. Examiner notes that beads are not positively recited in claim 95.
As to claim 101, see teachings and suggestion from Holtlund in paragraph 0084.
As to claim 107, it would have been obvious to one of ordinary skills in the art to provide antibodies as the immobilized binding reagent as may be useful in for analysis,

Claim 94 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79 and 92 of 14/963,030 (reference application) in view of US 20040161368 
As to claims 94, while the reference is silent as to labeling the cartridge with a readable label such as a bar code indicating the analyte to be detected, Friedlander discloses use of a bar-code on the cover of the cartridge to give information regarding the reagents contained within the cartridge or the type of testing to be conducted (paragraph 0092). Thus, Friedlander suggests use of a bar-code on the cartridge of the reference application for providing information regarding the reagents contained within the cartridge or the type of testing to be conducted.

Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79 and 99 of 14/963,030 (reference application) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) as applied to claim 79 above, and further in view of US 4,438,068 (hereinafter “Forrest”).
The reference application, discussed above, is silent as to the interior reaction site of the assay unit being transparent.
However, Forrest discloses this feature for assay detection purposes (col. 6, lines 8-14), and it would have been obvious to one skilled in the art to provide such a feature in the reference application for the same purpose.

Claims 96-98 and 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79 and 92 of 14/963,030 (reference application) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) as applied to claim 79 above, and further in view of US 7,497,997 (hereinafter “Glezer”). 

However, Glezer discloses these limitations. More specifically, Glezer discloses the following.
“In a preferred embodiment of the invention, an assay cartridge has minimal or no active mechanical or electronic components.  When carrying out an assay, such an assay cartridge may be introduced into a cartridge reader which provides these functions.  For example, a reader may have electronic circuitry for applying electrical energy to the assay electrodes and for measuring the resulting potentials or currents at assay electrodes.  The reader may have one or more light detectors for measuring luminescence generated at assay electrodes.  Light detectors that may be used include, but are not limited to photomultiplier tubes, avalanche photodiodes, photodiodes, photodiode arrays, CCD chips, CMOS chips, film…The reader may also have pumps, valves, heaters, sensors, etc. for providing fluids to the cartridge, verifying the presence of fluids and/or maintaining the fluids at an appropriate controlled temperature.  The reader may be used to store and provide assay reagents, either onboard the reader itself or from separate assay reagent bottles or an assay reagent storage device.  The reader may also have cartridge handling systems such as controllers for moving the cartridge in and out of the reader.  The reader may have a microprocessor for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI)…Column 15, lines 39-67.

As to claim 106, the tip of the assay unit is equivalent to the claimed tubular tip.


Claims 79, 80, 83-86, 93, 95, 99-101 and 107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of US 8,088,593 (reference patent) in view of US 20040161368 (hereinafter “Holtlund”) and further in view of and US 20030095897 (hereinafter “Grate”) and US 6,372,185 (hereinafter “Shumate”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 of the reference patent discloses all the claimed elements (with exception of a cartridge and housing) recited in the present claim 79.
As to providing the elements in a cartridge housing, providing the elements of the device in a housing (cartridge) requires only routine skills in the art as would be desirable for convenience.
Examiner notes that one of the assay unit of claim 27 of the reference patent is equivalent to a pipette tip since it engages a fluid transfer device and performs the same function as a pipette tip.  
Regarding a two-dimensional pattern and not in a single row in the cartridge as the arrangement for the reagent units, this requires only ordinary skills since it relates to mere arrangement of known 
Examiner also notes that one of the assay tips is equivalent to a pipette tip since it engages a pipette assembly and performs the same function as a pipette tipe.
Regarding a two-dimensional pattern and not in a single row in the cartridge as the arrangement for the reagent units, this requires only ordinary skills since it relates to mere arrangement of known elements in a device, with predictable result and same purpose of storing and providing the elements for their intended use, for convenience and ease-of-use.
However the reference application is silent as to the first assay assembly also comprising an assembly tip comprising an opening [i.e., see tip and opening of test tubes in figure 1] configured to allow the transfer of the reagents into the addressable assay unit.  
However Holtlund teaches the following.
“[T]he invention provides an assay cartridge comprising at least two wells and a pipette positionable in at least two of said wells…” Paragraph 0013. 
“[T]he combination of the device and the cartridge of the invention provides an assay apparatus according to the invention.” Paragraph 0016.
“The assay cartridge preferably is provided to the user pre-filled with the reagents required for the particular assay or assays to be performed using that cartridge.  Where two or more reagents are required and these should not be mixed before the assay is performed, these may be pre-filled into different wells in the cartridge.  Generally such reagents will be prefilled into the wells in measured quantities.  Such reagents may for example be liquids, powders, beads, coatings on the well walls, coatings on beads, or materials impregnated into or immobilized on the membrane of the pipette...” Paragraph 0017 (emphasis added).
cartridges may be designed for performance of two or more different assays.  In this latter case, it will frequently be desirable for the cartridge to contain two or more membrane-capped pipettes, i.e. so that a different pipette can be used for each of the assays. Paragraph 0019 (emphasis added).
 “The wells in the cartridge may be provided in any desired pattern, e.g. as a two dimensional array (e.g. as in conventional multi-well plates), as a linear array, or as a circular array… Paragraph 0020.
“The use of a linear array of wells is especially preferred, particularly an array comprising, in sequence: a material handling well (optionally before use storing a capillary-tipped pipette removably mounted on the cartridge cap or adapted to receive during use a capillary-tipped pipette mountable on the cartridge cap); a well which before use stores the membrane-tipped pipette or a further capillary tipped pipette mounted on the cartridge cap; and one or a series of two or more (e.g. up to six) wells for assay performance and assay result reading--these wells may contain reagents and before use such reagent containing wells may be foil sealed and one of these wells may be open ended or open-sided to facilitate result reading.  In such an arrangement, the cap and base may desirably be separated before assay performance begins and re-engaged only when assay performance is completed.  Thus result reading in this arrangement takes place while cap and base are disengaged from each other.” Paragraph 0021 (emphasis added).
 “Using the pipettes in the assay cartridges of the invention, it is thus possible to introduce test samples into cartridge wells, to mix reagents or reagents and sample in the wells, to transfer liquids from one well to another, etc…” Paragraph 0080.
	Thus, Holtlund discloses a cartridge with wells that includes wells containing reagents as well as well that contain capillary-tipped pipette.  It is predictable and therefore understood by the skilled artisan that providing the capillary-tipped pipette in the cartridge allows for the benefit of ease of use or convenience. The Holtlund capillary-tipped pipette is equivalent to Applicant’s claimed assembly 
However the reference patent is silent as to an automated fluid transfer device configured to direct [capable of directing] transfer of the sample and the cartridge reagents into the addressable assay unit via the assembly tip in a sequence according to a predetermined protocol for detecting the at least two analytes.
However, Grate discloses the following.
“The invention provides systems that facilitate isolation of target substances by providing methods for manipulating magnetic particles both during and after the binding of target substances onto the magnetic particles.  The target substance can then be tested, if desired, using one or more detection or analysis systems, such as luminescence detectors, spectrophotometric analysis, fluorometers, mass spectrometers, flow cytometers, hematology analyzers, or other cell counting or analytical devices.” Paragraph 0015.
 “When used for immunoassay, the instant invention provides a highly sensitive, but relatively small-scale system for the collection of analyte. The speed and reproducibility of collection and resuspension are important features for automating all of the binding, washing, and mixing steps needed using small volumes to achieve a relatively low-cost test for analytes.  When used for performing an immunoassay or other such analysis, the instant invention makes possible a significant reduction in volume for all types of samples, resulting in higher concentrations of the target entity, thus permitting shorter analysis time.  This is achievable without the need for removing, reversing or minimizing the magnetic field used to capture the magnetic particles.” Paragraph 0018.
multiple assays can be performed on the same test sample by including reagents for multiple assays in fluid connection with secondary ports 53 of multiport selection valve 51 and sequentially running different assays on quantities of the same sample.  For example, it may be desired to perform one assay on a sample, and then perform a different analysis on the same sample.  In this embodiment, after completion of an assay and flushing the system with a wash solution or other cleansing reagent, the system can be configured to automatically mix the test sample with magnetic particles having different selective groups bound thereto, and perhaps other reagents to sequentially perform another assay.” Paragraph 0082 (emphasis added).
“Apparatus: The flow system set forth in FIG. 9 was used, in which a FiaLab 3000 system (FIAlab Instruments, Inc., Bellevue, Wash.) provided the stepper-motor-driven syringe pump with a built-in 3-way valve (Cavro, Sunnyvalve, Calif.) and a 10-port Cheminert.RTM.  selection valve (Valco, Houston, Tex.).  The wash inlet, color inlet, and waste outlet were 0.030 inch i.d.  fluorinated ethylene-propylene (FEP) tubing (Valco).  The color inlet was shielded from light by shrink wrap tubing.  The holding coil and cell outlet were also shielded from light.  The 600 .mu.l holding coil was 0.030 inch i.d.  polyetheretherketone (PEEK) from Upchurch Scientific (Oak Harbor, Wash.).  The flow line contacting the magnet, extending from the valve to the optical cell was 0.02 inch i.d.  PEEK.  The volume from the valve to the center of the magnetic zone was 22 .mu.l, and from the center of the magnet to the optical cell was 18 .mu.l.” Paragraph 0089. 
 “The semi-automated approach to be described begins after the competitive assay mixture has been mixed in the test vial.  The instrument times the incubation period so that manual timing is not necessary, and the tedious manual separations are replaced by automatic particle capture in a magnetic flow cell, with fluidic delivery of wash solutions and the subsequent color development solution.  Color development reaction time is no longer dependent on manual timing and no stop the instrument automatically delivers the colored product to the detector after a precise time.”  Paragraph 0094.
Thus Grate discloses an automated fluid transfer device configured to direct [which is interpreted to mean--capable of directing--] transfer of a sample and reagent into an assay device in a sequence according to a predetermined protocol for detecting at least two analytes. It would have been obvious to one of ordinary skills in the art to utilize the Grate automated fluid transfer device, such as the stepper-motor-driven syringe pump with a built-in 3-way valve, as the automated fluid transfer device in the invention of the referent patent since Grate teaches that the system allows for multiple assays to be performed sequentially, which the skilled artisan would have recognized as providing the benefit of convenience. 
Moreover the reference patent is silent as the automated fluid transfer device being configured to move the first assay assembly relative to the cartridge to place the assembly tip of the assay unit into the sample vessel or into a reagent unit.
However Shumate discloses that fluid transfer device can be moved or the well plate can be moved for fluid transfer. 
Specifically, Shumate discloses the following 
“An orthogonal positioner or table can typically match an array of pipettes with an array of wells in X, Y using a mechanical means to move the wells into position or the liquid handler (e.g., dispensing heads) into position.  Preferably, arrays of wells on a multiwell plate are moved rather than the liquid handler.  This design often improves reliability, since multiwell plates are usually not as heavy or cumbersome as liquid handlers, which results in less mechanical stress on the orthogonal positioner and greater movement precision.  It also promotes faster liquid processing times because the relatively lighter and smaller multiwell plates can be moved more quickly and precisely than a large component.  The mechanical means can be a first computer-controlled servo-motor that drives a base disposed on an The base can securely dispose a multiwell plate and either a feedback mechanism or an accurate Cartesian mapping system, or both that can be used to properly align wells with pipettes…Orthogonal positioners can be used with other components of the invention, such as the reagent pipette or detector to position sample multiwell plates. Column 11, lines 25-60.
Examiner notes that the base disclosed by Shumate is equivalent to a cartridge stage. Moreover, the skilled artisan would have recognized, i.e., it is predictable by one skilled in the art, that the liquid handler or dispensing heads disclosed by Shumate can encompass a liquid handler that is attached to a part (such as assay unit or tips) for transfer of or holding liquid. As taught by Shumate, the liquid handler can be moved or the reservoir can be moved in order to put the elements in position for fluid transfer. 
As to the present claim 80, the absorbent pad in claim 79 of the reference patent is equivalent to a component configured to contain any waste generated as claimed.
As to the present claim 83, the cartridge recited in claim 79 of the reference patent is equivalent to a housing. Alternatively, providing a housing for a cartridge is well within the skills of the ordinary artisan since it is a well-known means for providing something in a cartridge form, and for providing a containment or cover for the elements inside the cartridge. 
As to the present claim 84, the reagent units of claim 79 of the reference patent are capable of encapsulating liquid reagents. 
As to the present claim 85, the reagent units of claim 79 of the reference patent are capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to the present claims 86, providing a storage area to store assay waste at the bottom of the cartridge housing or through a hole in a housing of the cartridge requires only routine skills in the art in arranging the configuration of the device as may be useful or convenient for containing waste.

As to the present claim 95, the reagent units discussed above in claim 79 of the reference patent are equivalent to a beads well. Examiner notes that beads are not positively recited in claim 95.
As to claim 101, see teachings and suggestion from Holtlund in paragraph 0084.
As to claim 107, it would have been obvious to one of ordinary skills in the art to provide antibodies as the immobilized binding reagent as may be useful in for analysis,




Claim 94 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 27 of US 8,088,593 (reference patent) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 20020031446 (hereinafter “Friedlander”).
As to claim 94, while the reference patent is silent as to labeling the cartridge with a readable label such as a bar code indicating the analyte to be detected, Friedlander discloses use of a bar-code on the cover of the cartridge to give information regarding the reagents contained within the cartridge or the type of testing to be conducted (paragraph 0092). Thus, Friedlander suggests use of a bar-code on the cartridge of the reference patent for providing information regarding the reagents contained within the cartridge or the type of testing to be conducted.


Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of US 8,088,593 (reference patent) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 4,438,068 (hereinafter “Forrest”).
The reference patent, discussed above, is silent as to the interior reaction site of the assay unit being transparent.
However, Forrest discloses this feature for assay detection purposes (col. 6, lines 8-14), and it would have been obvious to one skilled in the art to provide such a feature in the reference patent for the same purpose.

Claims 96-98 and 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of US 8,088,593 (reference patent) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 7,497,997 (hereinafter “Glezer”). 
As to claim 96, the discussion above regarding claim 79 (with respect to the reference patent 8,088,593) is applicable to claim 96 and so will not be repeated for purposes of brevity. Further, Glezer discloses the newly added limitation of “a reader assembly comprising a translational stage configured to receive the cartridge and movably position the cartridge within the reader assembly so as to place the sample and the cartridge reagents in fluid communication with the assay unit via the assembly tip”. 
However, Glezer discloses these limitations. More specifically, Glezer discloses the following.
assay cartridge may be introduced into a cartridge reader which provides these functions.  For example, a reader may have electronic circuitry for applying electrical energy to the assay electrodes and for measuring the resulting potentials or currents at assay electrodes.  The reader may have one or more light detectors for measuring luminescence generated at assay electrodes.  Light detectors that may be used include, but are not limited to photomultiplier tubes, avalanche photodiodes, photodiodes, photodiode arrays, CCD chips, CMOS chips, film…The reader may also have pumps, valves, heaters, sensors, etc. for providing fluids to the cartridge, verifying the presence of fluids and/or maintaining the fluids at an appropriate controlled temperature.  The reader may be used to store and provide assay reagents, either onboard the reader itself or from separate assay reagent bottles or an assay reagent storage device.  The reader may also have cartridge handling systems such as controllers for moving the cartridge in and out of the reader.  The reader may have a microprocessor for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI)…Column 15, lines 39-67.
It would have been obvious to one of ordinary skills in the art to provide in the modified device of the reference application a reader assembly comprising a translational stage configured to receive a cartridge comprising reagent units and sample vessel, as discussed above (see discussion of claim 79, which is applicable here) for the purposes of placing the sample in the reader for performing an assay, as taught by Glezer. In such a modification, the translational stage would movably position that cartridge so as to place the sample and cartridge reagents in fluid communication with the assay unit via the assembly tip.
As to claim 97, the cartridge disclosed by Holtlund is equivalent to a housing.

As to claim 104, providing a taper on assembly tip of the reference would have been obvious design choice since it is predictable that the capillary with a tapered tip would still achieve the same purposes.
As to claim 105, see discussion above regarding claim 96, which is applicable to the system of claim 96.


Claims 79, 80, 83-86, 93, 95, 99-101 and 107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of copending Application No. 14/848,032 (reference application) in view of US 20040161368 (hereinafter “Holtlund”) and US 20030095897 (hereinafter “Grate”) in view of US 6,372,185 (hereinafter “Shumate”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 79 of the reference application, while directed to a system, discloses a fluidic device comprising a housing that is equivalent to a cartridge and its elements recited in the present claim 79 in the method of making the cartridge, and placing the elements that make up the cartridge (i.e., the assay units and reagent units and pipette tip and touch-off pad (absorbent pad) into the cartridge requires only routine skills in the art. 
However the reference application is silent as to the first assay assembly also comprising an assembly tip comprising an opening [i.e., see tip and opening of test tubes in figure 1] configured to allow the transfer of the reagents into the addressable assay unit.  
 Holtlund teaches the following.
“[T]he invention provides an assay cartridge comprising at least two wells and a pipette positionable in at least two of said wells…” Paragraph 0013. 
“[T]he combination of the device and the cartridge of the invention provides an assay apparatus according to the invention.” Paragraph 0016.
“The assay cartridge preferably is provided to the user pre-filled with the reagents required for the particular assay or assays to be performed using that cartridge.  Where two or more reagents are required and these should not be mixed before the assay is performed, these may be pre-filled into different wells in the cartridge.  Generally such reagents will be prefilled into the wells in measured quantities.  Such reagents may for example be liquids, powders, beads, coatings on the well walls, coatings on beads, or materials impregnated into or immobilized on the membrane of the pipette...” Paragraph 0017 (emphasis added).
“For different assays, e.g. for different analytes, different assay cartridges may be provided; however, cartridges may be designed for performance of two or more different assays.  In this latter case, it will frequently be desirable for the cartridge to contain two or more membrane-capped pipettes, i.e. so that a different pipette can be used for each of the assays. Paragraph 0019 (emphasis added).
 “The wells in the cartridge may be provided in any desired pattern, e.g. as a two dimensional array (e.g. as in conventional multi-well plates), as a linear array, or as a circular array… Paragraph 0020.
“The use of a linear array of wells is especially preferred, particularly an array comprising, in sequence: a material handling well (optionally before use storing a capillary-tipped pipette removably mounted on the cartridge cap or adapted to receive during use a capillary-tipped pipette mountable on the cartridge cap); a well which before use stores the membrane-tipped pipette or a further capillary tipped pipette mounted on the cartridge cap; and one or a series of two or more (e.g. up to six) wells for assay performance and assay result reading--these wells may contain reagents and 
 “Using the pipettes in the assay cartridges of the invention, it is thus possible to introduce test samples into cartridge wells, to mix reagents or reagents and sample in the wells, to transfer liquids from one well to another, etc…” Paragraph 0080.
Thus, Holtlund discloses a cartridge with wells that includes wells containing reagents as well as well that contain capillary-tipped pipette.  It is predictable and therefore understood by the skilled artisan that providing the capillary-tipped pipette in the cartridge allows for the benefit of ease of use or convenience. The Holtlund capillary-tipped pipette is equivalent to Applicant’s claimed assembly tip since it has the configuration of a tip as recited and is capable of performing the intended use as recited. It would have been obvious to one skilled in the art to provide capillary tipped pipettes as disclosed by Holtlund as the means for transferring samples and reagents in the Forrest invention, and to provide the capillary tipped pipettes in the cartridge having wells as taught by Holtlund, as may be desirable for ease of use or convenience.
Moreover, the reference application is silent as to an automated fluid transfer device configured to direct [capable of directing] transfer of the sample and the cartridge reagents into the addressable assay unit via the assembly tip in a sequence according to a predetermined protocol for detecting the at least two analytes.
However, Grate discloses the following.
“The invention provides systems that facilitate isolation of target substances by providing methods for manipulating magnetic particles both during and after the binding of target substances 
 “When used for immunoassay, the instant invention provides a highly sensitive, but relatively small-scale system for the collection of analyte. The speed and reproducibility of collection and resuspension are important features for automating all of the binding, washing, and mixing steps needed using small volumes to achieve a relatively low-cost test for analytes.  When used for performing an immunoassay or other such analysis, the instant invention makes possible a significant reduction in volume for all types of samples, resulting in higher concentrations of the target entity, thus permitting shorter analysis time.  This is achievable without the need for removing, reversing or minimizing the magnetic field used to capture the magnetic particles.” Paragraph 0018.
“In another embodiment, multiple assays can be performed on the same test sample by including reagents for multiple assays in fluid connection with secondary ports 53 of multiport selection valve 51 and sequentially running different assays on quantities of the same sample.  For example, it may be desired to perform one assay on a sample, and then perform a different analysis on the same sample.  In this embodiment, after completion of an assay and flushing the system with a wash solution or other cleansing reagent, the system can be configured to automatically mix the test sample with magnetic particles having different selective groups bound thereto, and perhaps other reagents to sequentially perform another assay.” Paragraph 0082 (emphasis added).
“Apparatus: The flow system set forth in FIG. 9 was used, in which a FiaLab 3000 system (FIAlab Instruments, Inc., Bellevue, Wash.) provided the stepper-motor-driven syringe pump with a built-in 3-way valve (Cavro, Sunnyvalve, Calif.) and a 10-port Cheminert.RTM.  selection valve (Valco, Houston, Tex.).  The wash inlet, color inlet, and waste outlet were 0.030 inch i.d.  fluorinated ethylene-propylene holding coil and cell outlet were also shielded from light.  The 600 .mu.l holding coil was 0.030 inch i.d.  polyetheretherketone (PEEK) from Upchurch Scientific (Oak Harbor, Wash.).  The flow line contacting the magnet, extending from the valve to the optical cell was 0.02 inch i.d.  PEEK.  The volume from the valve to the center of the magnetic zone was 22 .mu.l, and from the center of the magnet to the optical cell was 18 .mu.l.” Paragraph 0089. 
 “The semi-automated approach to be described begins after the competitive assay mixture has been mixed in the test vial.  The instrument times the incubation period so that manual timing is not necessary, and the tedious manual separations are replaced by automatic particle capture in a magnetic flow cell, with fluidic delivery of wash solutions and the subsequent color development solution.  Color development reaction time is no longer dependent on manual timing and no stop solution need be used.  Instead, the instrument automatically delivers the colored product to the detector after a precise time.”  Paragraph 0094.
Thus Grate discloses an automated fluid transfer device configured to direct [which is interpreted to mean--capable of directing--] transfer of a sample and reagent into an assay device in a sequence according to a predetermined protocol for detecting at least two analytes. It would have been obvious to one of ordinary skills in the art to utilize the Grate automated fluid transfer device, such as the stepper-motor-driven syringe pump with a built-in 3-way valve, as the automated fluid transfer device in the invention of the reference application since Grate teaches that the system allows for multiple assays to be performed sequentially, which the skilled artisan would have recognized as providing the benefit of convenience. 
However, the reference is silent as the automated fluid transfer device being configured to move the first assay assembly relative to the cartridge to place the assembly tip of the assay unit into the sample vessel or into a reagent unit.

Specifically, Shumate discloses the following 
“An orthogonal positioner or table can typically match an array of pipettes with an array of wells in X, Y using a mechanical means to move the wells into position or the liquid handler (e.g., dispensing heads) into position.  Preferably, arrays of wells on a multiwell plate are moved rather than the liquid handler.  This design often improves reliability, since multiwell plates are usually not as heavy or cumbersome as liquid handlers, which results in less mechanical stress on the orthogonal positioner and greater movement precision.  It also promotes faster liquid processing times because the relatively lighter and smaller multiwell plates can be moved more quickly and precisely than a large component.  The mechanical means can be a first computer-controlled servo-motor that drives a base disposed on an X track and a second computer-controlled servo motor that drives an Y track disposed on the X track.  The base can securely dispose a multiwell plate and either a feedback mechanism or an accurate Cartesian mapping system, or both that can be used to properly align wells with pipettes…Orthogonal positioners can be used with other components of the invention, such as the reagent pipette or detector to position sample multiwell plates. Column 11, lines 25-60.
Examiner notes that the base disclosed by Shumate is equivalent to a cartridge stage. Moreover, the skilled artisan would have recognized, i.e., it is predictable by one skilled in the art, that the liquid handler or dispensing heads disclosed by Shumate can encompass a liquid handler that is attached to a part (such as assay unit or tips) for transfer of or holding liquid. As taught by Shumate, the liquid handler can be moved or the reservoir can be moved in order to put the elements in position for fluid transfer. 
As to the present claim 80, the absorbent pad in claim 79 of the reference application is equivalent to a component configured to contain any waste generated as claimed.
As to the present claim 83, see claim 79 of the reference application.
As to the present claim 84, the reagent units of claim 79 of the reference application are capable of encapsulating liquid reagents. 

As to the present claim 87, the absorbent pad of claim 79 of the reference application is equivalent to a touch-off pad.
As to the present claim 86, providing a storage area to store assay waste at the bottom of the cartridge housing or through a hole in a housing of the cartridge requires only routine skills in the art in arranging the configuration of the device as may be useful or convenient for containing waste.
As to the present claims 93 and 99, any one of the reagent units or assay units is equivalent to a sample vessel since it is capable of having 1-100 microliter of sample, such as from a fingerstick blood sample, provided in it.
As to the present claim 95, the reagent units discussed above in claim 79 of the reference application are equivalent to a beads well. Examiner notes that beads are not positively recited in claim 95.
As to the present claim 96, see discussion of the present claim 79 above. Note that the plurality of reagent units of the reference application is capable of storing reagents to detect at least two analyte.]
As to claim 101, see teachings and suggestion from Holtlund in paragraph 0084.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 94 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of copending Application No. 14/848,032(reference application) in view of 
As to claim 94, while the reference application is silent as to labeling the cartridge with a readable label such as a bar code indicating the analyte to be detected, Friedlander discloses use of a bar-code on the cover of the cartridge to give information regarding the reagents contained within the cartridge or the type of testing to be conducted (paragraph 0092). Thus, Friedlander suggests use of a bar-code on the cartridge of the reference application for providing information regarding the reagents contained within the cartridge or the type of testing to be conducted.


Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of US 14/848,032 (reference application)in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 4,438,068 (hereinafter “Forrest”).
The reference application, discussed above, is silent as to the interior reaction site of the assay unit being transparent.
However, Forrest discloses this feature for assay detection purposes (col. 6, lines 8-14), and it would have been obvious to one skilled in the art to provide such a feature in the reference application for the same purpose.


Claims 96-98 and 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of 14/848,032 (reference application) in view of US 
As to claim 96, the discussion above regarding claim 79 (with respect to the reference application 14/848,032) is applicable to claim 96 and so will not be repeated for purposes of brevity. Further, Glezer discloses the newly added limitation of “a reader assembly comprising a translational stage configured to receive the cartridge and movably position the cartridge within the reader assembly so as to place the sample and the cartridge reagents in fluid communication with the assay unit via the assembly tip”. 
However, Glezer discloses these limitations. More specifically, Glezer discloses the following.
“In a preferred embodiment of the invention, an assay cartridge has minimal or no active mechanical or electronic components.  When carrying out an assay, such an assay cartridge may be introduced into a cartridge reader which provides these functions.  For example, a reader may have electronic circuitry for applying electrical energy to the assay electrodes and for measuring the resulting potentials or currents at assay electrodes.  The reader may have one or more light detectors for measuring luminescence generated at assay electrodes.  Light detectors that may be used include, but are not limited to photomultiplier tubes, avalanche photodiodes, photodiodes, photodiode arrays, CCD chips, CMOS chips, film…The reader may also have pumps, valves, heaters, sensors, etc. for providing fluids to the cartridge, verifying the presence of fluids and/or maintaining the fluids at an appropriate controlled temperature.  The reader may be used to store and provide assay reagents, either onboard the reader itself or from separate assay reagent bottles or an assay reagent storage device.  The reader may also have cartridge handling systems such as controllers for moving the cartridge in and out of the reader.  The reader may have a microprocessor for controlling the mechanical and/or 
It would have been obvious to one of ordinary skills in the art to provide in the modified device of the reference application a reader assembly comprising a translational stage configured to receive a cartridge comprising reagent units and sample vessel, as discussed above (see discussion of claim 79, which is applicable here) for the purposes of placing the sample in the reader for performing an assay, as taught by Glezer. In such a modification, the translational stage would movably position that cartridge so as to place the sample and cartridge reagents in fluid communication with the assay unit via the assembly tip.
As to claim 97, the cartridge disclosed by Holtlund is equivalent to a housing.
As to claim 98, the reference well is capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to claim 104, providing a taper on assembly tip of the reference would have been obvious design choice since it is predictable that the capillary with a tapered tip would still achieve the same purposes.
As to claim 105, see discussion above regarding claim 96, which is applicable to the system of claim 96.



Claims 79, 80, 83-86, 93, 95, 99-101 and 107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of US 9,581,588 (reference patent) in view of US 20040161368 (hereinafter “Holtlund”) and US 20030095897 (hereinafter “Grate”).

 However the reference application is silent as to the first assay assembly also comprising an assembly tip comprising an opening [i.e., see tip and opening of test tubes in figure 1] configured to allow the transfer of the reagents into the addressable assay unit.  
However Holtlund teaches the following.
“[T]he invention provides an assay cartridge comprising at least two wells and a pipette positionable in at least two of said wells…” Paragraph 0013. 
“[T]he combination of the device and the cartridge of the invention provides an assay apparatus according to the invention.” Paragraph 0016.
“The assay cartridge preferably is provided to the user pre-filled with the reagents required for the particular assay or assays to be performed using that cartridge.  Where two or more reagents are required and these should not be mixed before the assay is performed, these may be pre-filled into different wells in the cartridge.  Generally such reagents will be prefilled into the wells in measured quantities.  Such reagents may for example be liquids, powders, beads, coatings on the well walls, coatings on beads, or materials impregnated into or immobilized on the membrane of the pipette...” Paragraph 0017 (emphasis added).
“For different assays, e.g. for different analytes, different assay cartridges may be provided; however, cartridges may be designed for performance of two or more different assays.  In this latter case, it will frequently be desirable for the cartridge to contain two or more membrane-capped pipettes, i.e. so that a different pipette can be used for each of the assays. Paragraph 0019 (emphasis added).
 “The wells in the cartridge may be provided in any desired pattern, e.g. as a two dimensional array (e.g. as in conventional multi-well plates), as a linear array, or as a circular array… Paragraph 0020.
The use of a linear array of wells is especially preferred, particularly an array comprising, in sequence: a material handling well (optionally before use storing a capillary-tipped pipette removably mounted on the cartridge cap or adapted to receive during use a capillary-tipped pipette mountable on the cartridge cap); a well which before use stores the membrane-tipped pipette or a further capillary tipped pipette mounted on the cartridge cap; and one or a series of two or more (e.g. up to six) wells for assay performance and assay result reading--these wells may contain reagents and before use such reagent containing wells may be foil sealed and one of these wells may be open ended or open-sided to facilitate result reading.  In such an arrangement, the cap and base may desirably be separated before assay performance begins and re-engaged only when assay performance is completed.  Thus result reading in this arrangement takes place while cap and base are disengaged from each other.” Paragraph 0021 (emphasis added).
 “Using the pipettes in the assay cartridges of the invention, it is thus possible to introduce test samples into cartridge wells, to mix reagents or reagents and sample in the wells, to transfer liquids from one well to another, etc…” Paragraph 0080.
Thus, Holtlund discloses a cartridge with wells that includes wells containing reagents as well as well that contain capillary-tipped pipette.  It is predictable and therefore understood by the skilled artisan that providing the capillary-tipped pipette in the cartridge allows for the benefit of ease of use or convenience. The Holtlund capillary-tipped pipette is equivalent to Applicant’s claimed assembly tip since it has the configuration of a tip as recited and is capable of performing the intended use as recited. It would have been obvious to one skilled in the art to provide capillary tipped pipettes as disclosed by Holtlund as the means for transferring samples and reagents in the Forrest invention, and to provide the capillary tipped pipettes in the cartridge having wells as taught by Holtlund, as may be desirable for ease of use or convenience.

However, Grate discloses the following.
“The invention provides systems that facilitate isolation of target substances by providing methods for manipulating magnetic particles both during and after the binding of target substances onto the magnetic particles.  The target substance can then be tested, if desired, using one or more detection or analysis systems, such as luminescence detectors, spectrophotometric analysis, fluorometers, mass spectrometers, flow cytometers, hematology analyzers, or other cell counting or analytical devices.” Paragraph 0015.
 “When used for immunoassay, the instant invention provides a highly sensitive, but relatively small-scale system for the collection of analyte. The speed and reproducibility of collection and resuspension are important features for automating all of the binding, washing, and mixing steps needed using small volumes to achieve a relatively low-cost test for analytes.  When used for performing an immunoassay or other such analysis, the instant invention makes possible a significant reduction in volume for all types of samples, resulting in higher concentrations of the target entity, thus permitting shorter analysis time.  This is achievable without the need for removing, reversing or minimizing the magnetic field used to capture the magnetic particles.” Paragraph 0018.
“In another embodiment, multiple assays can be performed on the same test sample by including reagents for multiple assays in fluid connection with secondary ports 53 of multiport selection valve 51 and sequentially running different assays on quantities of the same sample.  For example, it may be desired to perform one assay on a sample, and then perform a different analysis on the same sample.  In this embodiment, after completion of an assay and flushing the system with a mix the test sample with magnetic particles having different selective groups bound thereto, and perhaps other reagents to sequentially perform another assay.” Paragraph 0082 (emphasis added).
“Apparatus: The flow system set forth in FIG. 9 was used, in which a FiaLab 3000 system (FIAlab Instruments, Inc., Bellevue, Wash.) provided the stepper-motor-driven syringe pump with a built-in 3-way valve (Cavro, Sunnyvalve, Calif.) and a 10-port Cheminert.RTM.  selection valve (Valco, Houston, Tex.).  The wash inlet, color inlet, and waste outlet were 0.030 inch i.d.  fluorinated ethylene-propylene (FEP) tubing (Valco).  The color inlet was shielded from light by shrink wrap tubing.  The holding coil and cell outlet were also shielded from light.  The 600 .mu.l holding coil was 0.030 inch i.d.  polyetheretherketone (PEEK) from Upchurch Scientific (Oak Harbor, Wash.).  The flow line contacting the magnet, extending from the valve to the optical cell was 0.02 inch i.d.  PEEK.  The volume from the valve to the center of the magnetic zone was 22 .mu.l, and from the center of the magnet to the optical cell was 18 .mu.l.” Paragraph 0089. 
 “The semi-automated approach to be described begins after the competitive assay mixture has been mixed in the test vial.  The instrument times the incubation period so that manual timing is not necessary, and the tedious manual separations are replaced by automatic particle capture in a magnetic flow cell, with fluidic delivery of wash solutions and the subsequent color development solution.  Color development reaction time is no longer dependent on manual timing and no stop solution need be used.  Instead, the instrument automatically delivers the colored product to the detector after a precise time.”  Paragraph 0094.
Thus Grate discloses an automated fluid transfer device configured to direct [which is interpreted to mean--capable of directing--] transfer of a sample and reagent into an assay device in a sequence according to a predetermined protocol for detecting at least two analytes. It would have been obvious to one of ordinary skills in the art to utilize the Grate automated fluid transfer device, such as 
As to the present claim 80, the absorbent pad in claim 79 of the reference patent is equivalent to a component configured to contain any waste generated as claimed.
As to the present claim 83, the cartridge recited in claim 79 of the reference patent.
As to the present claim 84, the reagent units of claim 79 of the reference patent are capable of encapsulating liquid reagents. 
As to the present claim 85, the reagent units of claim 79 of the reference patent are capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to the present claim 86, providing a storage area to store assay waste at the bottom of the cartridge housing or through a hole in a housing of the cartridge requires only routine skills in the art in arranging the configuration of the device as may be useful or convenient for containing waste.
As to the present claims 93, 99, any one of the reagent units or assay units is equivalent to a sample vessel since it is capable of having 1-100 or 20-200 microliter of sample, such as from a fingerstick blood sample, provided in it.
As to the present claim 95, the reagent units discussed above in claim 79 of the reference patent are equivalent to a beads well. Examiner notes that beads are not positively recited in claim 95.
As to claim 101, see teachings and suggestion from Holtlund in paragraph 0084.
As to claim 107, it would have been obvious to one of ordinary skills in the art to provide antibodies as the immobilized binding reagent as may be useful in for analysis,




 
Claim 94 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of US 9,581,588 (reference patent) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) as applied to claim 79 above, and further in view of US 20020031446 (hereinafter “Friedlander”).
As to claim 94, while the reference patent is silent as to labeling the cartridge with a readable label such as a bar code indicating the analyte to be detected, Friedlander discloses use of a bar-code on the cover of the cartridge to give information regarding the reagents contained within the cartridge or the type of testing to be conducted (paragraph 0092). Thus, Friedlander suggests use of a bar-code on the cartridge of the reference patent for providing information regarding the reagents contained within the cartridge or the type of testing to be conducted.


Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of US 9,581,588 (reference patent) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) as applied to claim 79 above, and further in view of US 4,438,068 (hereinafter “Forrest”).
The reference patent, discussed above, is silent as to the interior reaction site of the assay unit being transparent.



Claims 96-98 and 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of US 9,581,588 (reference patent) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”) as applied to claim 79 above, and further in view of US 7,497,997 (hereinafter “Glezer”).
As to claim 96, the discussion above regarding claim 79 (with respect to the reference patent US 9,581,588) is applicable to claim 96 and so will not be repeated for purposes of brevity. Further, Glezer discloses the newly added limitation of “a reader assembly comprising a translational stage configured to receive the cartridge and movably position the cartridge within the reader assembly so as to place the sample and the cartridge reagents in fluid communication with the assay unit via the assembly tip”. 
However, Glezer discloses these limitations. More specifically, Glezer discloses the following.
“In a preferred embodiment of the invention, an assay cartridge has minimal or no active mechanical or electronic components.  When carrying out an assay, such an assay cartridge may be introduced into a cartridge reader which provides these functions.  For example, a reader may have electronic circuitry for applying electrical energy to the assay electrodes and for measuring the resulting potentials or currents at assay electrodes.  The reader may have one or more light detectors for measuring luminescence generated at assay electrodes.  Light detectors that may be used include, but are not limited to photomultiplier tubes, avalanche photodiodes, photodiodes, photodiode arrays, CCD chips, CMOS chips, film…The reader may also have pumps, valves, heaters, sensors, etc. for providing The reader may be used to store and provide assay reagents, either onboard the reader itself or from separate assay reagent bottles or an assay reagent storage device.  The reader may also have cartridge handling systems such as controllers for moving the cartridge in and out of the reader.  The reader may have a microprocessor for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI)…Column 15, lines 39-67.
It would have been obvious to one of ordinary skills in the art to provide in the modified device of the reference application a reader assembly comprising a translational stage configured to receive a cartridge comprising reagent units and sample vessel, as discussed above (see discussion of claim 79, which is applicable here) for the purposes of placing the sample in the reader for performing an assay, as taught by Glezer. In such a modification, the translational stage would movably position that cartridge so as to place the sample and cartridge reagents in fluid communication with the assay unit via the assembly tip.
As to claim 97, the cartridge disclosed by Holtlund is equivalent to a housing.
As to claim 98, the reference well is capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to claim 104, providing a taper on assembly tip of the reference would have been obvious design choice since it is predictable that the capillary with a tapered tip would still achieve the same purposes.
As to claim 105, see discussion above regarding claim 96, which is applicable to the system of claim 96.



Although the claims at issue are not identical, they are not patentably distinct from each other because claim 79 of the reference application discloses the cartridge and its elements recited in the present claim 79.
However the reference application is silent as to the first assay assembly also comprising an assembly tip comprising an opening [i.e., see tip and opening of test tubes in figure 1] configured to allow the transfer of the reagents into the addressable assay unit.  
However Holtlund teaches the following.
“[T]he invention provides an assay cartridge comprising at least two wells and a pipette positionable in at least two of said wells…” Paragraph 0013. 
“[T]he combination of the device and the cartridge of the invention provides an assay apparatus according to the invention.” Paragraph 0016.
“The assay cartridge preferably is provided to the user pre-filled with the reagents required for the particular assay or assays to be performed using that cartridge.  Where two or more reagents are required and these should not be mixed before the assay is performed, these may be pre-filled into different wells in the cartridge.  Generally such reagents will be prefilled into the wells in measured quantities.  Such reagents may for example be liquids, powders, beads, coatings on the well walls, coatings on beads, or materials impregnated into or immobilized on the membrane of the pipette...” Paragraph 0017 (emphasis added).
“For different assays, e.g. for different analytes, different assay cartridges may be provided; however, cartridges may be designed for performance of two or more different assays.  In this latter 
 “The wells in the cartridge may be provided in any desired pattern, e.g. as a two dimensional array (e.g. as in conventional multi-well plates), as a linear array, or as a circular array… Paragraph 0020.
“The use of a linear array of wells is especially preferred, particularly an array comprising, in sequence: a material handling well (optionally before use storing a capillary-tipped pipette removably mounted on the cartridge cap or adapted to receive during use a capillary-tipped pipette mountable on the cartridge cap); a well which before use stores the membrane-tipped pipette or a further capillary tipped pipette mounted on the cartridge cap; and one or a series of two or more (e.g. up to six) wells for assay performance and assay result reading--these wells may contain reagents and before use such reagent containing wells may be foil sealed and one of these wells may be open ended or open-sided to facilitate result reading.  In such an arrangement, the cap and base may desirably be separated before assay performance begins and re-engaged only when assay performance is completed.  Thus result reading in this arrangement takes place while cap and base are disengaged from each other.” Paragraph 0021 (emphasis added).
 “Using the pipettes in the assay cartridges of the invention, it is thus possible to introduce test samples into cartridge wells, to mix reagents or reagents and sample in the wells, to transfer liquids from one well to another, etc…” Paragraph 0080.
Thus, Holtlund discloses a cartridge with wells that includes wells containing reagents as well as well that contain capillary-tipped pipette.  It is predictable and therefore understood by the skilled artisan that providing the capillary-tipped pipette in the cartridge allows for the benefit of ease of use or convenience. The Holtlund capillary-tipped pipette is equivalent to Applicant’s claimed assembly tip since it has the configuration of a tip as recited and is capable of performing the intended use as recited. It would have been obvious to one skilled in the art to provide capillary tipped pipettes as 
Moreover, the reference application is silent as to an automated fluid transfer device configured to direct [capable of directing] transfer of the sample and the cartridge reagents into the addressable assay unit via the assembly tip in a sequence according to a predetermined protocol for detecting the at least two analytes.
However, Grate discloses the following.
“The invention provides systems that facilitate isolation of target substances by providing methods for manipulating magnetic particles both during and after the binding of target substances onto the magnetic particles.  The target substance can then be tested, if desired, using one or more detection or analysis systems, such as luminescence detectors, spectrophotometric analysis, fluorometers, mass spectrometers, flow cytometers, hematology analyzers, or other cell counting or analytical devices.” Paragraph 0015.
 “When used for immunoassay, the instant invention provides a highly sensitive, but relatively small-scale system for the collection of analyte. The speed and reproducibility of collection and resuspension are important features for automating all of the binding, washing, and mixing steps needed using small volumes to achieve a relatively low-cost test for analytes.  When used for performing an immunoassay or other such analysis, the instant invention makes possible a significant reduction in volume for all types of samples, resulting in higher concentrations of the target entity, thus permitting shorter analysis time.  This is achievable without the need for removing, reversing or minimizing the magnetic field used to capture the magnetic particles.” Paragraph 0018.
“In another embodiment, multiple assays can be performed on the same test sample by including reagents for multiple assays in fluid connection with secondary ports 53 of multiport selection valve 51 and sequentially running different assays on quantities of the same sample.  For example, it may be desired to perform one assay on a sample, and then perform a different analysis on the same sample.  In this embodiment, after completion of an assay and flushing the system with a wash solution or other cleansing reagent, the system can be configured to automatically mix the test sample with magnetic particles having different selective groups bound thereto, and perhaps other reagents to sequentially perform another assay.” Paragraph 0082 (emphasis added).
“Apparatus: The flow system set forth in FIG. 9 was used, in which a FiaLab 3000 system (FIAlab Instruments, Inc., Bellevue, Wash.) provided the stepper-motor-driven syringe pump with a built-in 3-way valve (Cavro, Sunnyvalve, Calif.) and a 10-port Cheminert.RTM.  selection valve (Valco, Houston, Tex.).  The wash inlet, color inlet, and waste outlet were 0.030 inch i.d.  fluorinated ethylene-propylene (FEP) tubing (Valco).  The color inlet was shielded from light by shrink wrap tubing.  The holding coil and cell outlet were also shielded from light.  The 600 .mu.l holding coil was 0.030 inch i.d.  polyetheretherketone (PEEK) from Upchurch Scientific (Oak Harbor, Wash.).  The flow line contacting the magnet, extending from the valve to the optical cell was 0.02 inch i.d.  PEEK.  The volume from the valve to the center of the magnetic zone was 22 .mu.l, and from the center of the magnet to the optical cell was 18 .mu.l.” Paragraph 0089. 
 “The semi-automated approach to be described begins after the competitive assay mixture has been mixed in the test vial.  The instrument times the incubation period so that manual timing is not necessary, and the tedious manual separations are replaced by automatic particle capture in a magnetic flow cell, with fluidic delivery of wash solutions and the subsequent color development solution.  Color development reaction time is no longer dependent on manual timing and no stop solution need be used.  Instead, the instrument automatically delivers the colored product to the detector after a precise time.”  Paragraph 0094.

As to the present claim 80, the absorbent pad in claim 79 of the reference application is equivalent to a component configured to contain any waste generated as claimed.
As to the present claim 83, the cartridge recited in claim 79 of the reference application is equivalent to a housing. Alternatively, providing a housing for a cartridge is well within the skills of the ordinary artisan since it is a well-known means for providing something in a cartridge form, and for providing a containment or cover for the elements inside the cartridge. 
As to the present claim 84, the reagent units of claim 79 of the reference application are capable of encapsulating liquid reagents. 
As to the present claim 85, the reagent units of claim 79 of the reference application are capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to the present claim 86, providing a storage area to store assay waste at the bottom of the cartridge housing or through a hole in a housing of the cartridge requires only routine skills in the art in arranging the configuration of the device as may be useful or convenient for containing waste.

As to the present claim 95, the reagent units discussed above in claim 79 of the reference application are equivalent to a beads well. Examiner notes that beads are not positively recited in claim 95.
As to claim 101, see teachings and suggestion from Holtlund in paragraph 0084.
As to claim 107, it would have been obvious to one of ordinary skills in the art to provide antibodies as the immobilized binding reagent as may be useful in for analysis,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79 and 81 of copending Application No. 15/160,578 (reference application) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), as applied to claim 79 above, and further in view of US 20020031446 (hereinafter “Friedlander”).
While claim 81 does not recite a cartridge identifier, Friedlander discloses use of a bar-code on the cover of the cartridge to give information regarding the reagents contained within the cartridge or the type of testing to be conducted (paragraph 0092). Thus, it would have been obvious to one of ordinary skills in the art to provide a cartridge identifier on the cartridge of the reference application since Friedlander suggests use of a bar-code on a cartridge for providing information regarding the reagents contained within the cartridge or the type of testing to be conducted.


Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79 and 81 of US 15/160,578 (hereinafter “the reference application”) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), as applied to claim 79 above, and further in view of US 4,438,068 (hereinafter “Forrest”).
The reference application, discussed above, is silent as to the interior reaction site of the assay unit being transparent.
However, Forrest discloses this feature for assay detection purposes (col. 6, lines 8-14), and it would have been obvious to one skilled in the art to provide such a feature in the reference application for the same purpose.


Claims 96-98 and 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of US 15/160,578 (hereinafter “the reference application”) (hereinafter “the reference application”) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), as applied to claim 79 above, and further in view of US 7,497,997 (hereinafter “Glezer”).
As to claim 96, the discussion above regarding claim 79 (with respect to the reference application 15/160,578) is applicable to claim 96 and so will not be repeated for purposes of brevity. Further, Glezer discloses the newly added limitation of “a reader assembly comprising a translational stage configured to receive the cartridge and movably position the cartridge within the reader assembly 
However, Glezer discloses these limitations. More specifically, Glezer discloses the following.
“In a preferred embodiment of the invention, an assay cartridge has minimal or no active mechanical or electronic components.  When carrying out an assay, such an assay cartridge may be introduced into a cartridge reader which provides these functions.  For example, a reader may have electronic circuitry for applying electrical energy to the assay electrodes and for measuring the resulting potentials or currents at assay electrodes.  The reader may have one or more light detectors for measuring luminescence generated at assay electrodes.  Light detectors that may be used include, but are not limited to photomultiplier tubes, avalanche photodiodes, photodiodes, photodiode arrays, CCD chips, CMOS chips, film…The reader may also have pumps, valves, heaters, sensors, etc. for providing fluids to the cartridge, verifying the presence of fluids and/or maintaining the fluids at an appropriate controlled temperature.  The reader may be used to store and provide assay reagents, either onboard the reader itself or from separate assay reagent bottles or an assay reagent storage device.  The reader may also have cartridge handling systems such as controllers for moving the cartridge in and out of the reader.  The reader may have a microprocessor for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI)…Column 15, lines 39-67.
It would have been obvious to one of ordinary skills in the art to provide in the modified device of the reference application a reader assembly comprising a translational stage configured to receive a cartridge comprising reagent units and sample vessel, as discussed above (see discussion of claim 79, which is applicable here) for the purposes of placing the sample in the reader for performing an assay, as taught by Glezer. In such a modification, the translational stage would movably position that cartridge 
As to claim 97, the cartridge disclosed by Holtlund is equivalent to a housing.
As to claim 98, the referencewell is capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to claim 104, providing a taper on assembly tip of the reference would have been obvious design choice since it is predictable that the capillary with a tapered tip would still achieve the same purposes.
As to claim 105, see discussion above regarding claim 96, which is applicable to the system of claim 96.


Claims 79, 80, 83-86, 93, 95, 99-101 and 107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 15/952,966 (reference application) in view of US 20040161368 (hereinafter “Holtlund”) and further in view of US 20030095897 (hereinafter “Grate”) and US 6,372,185 (hereinafter “Shumate”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 79 of the reference application discloses the cartridge and its elements recited in the present claim 79.
However the reference application is silent as to the first assay assembly also comprising an assembly tip comprising an opening [i.e., see tip and opening of test tubes in figure 1] configured to allow the transfer of the reagents into the addressable assay unit.  
However Holtlund teaches the following.
assay cartridge comprising at least two wells and a pipette positionable in at least two of said wells…” Paragraph 0013. 
“[T]he combination of the device and the cartridge of the invention provides an assay apparatus according to the invention.” Paragraph 0016.
“The assay cartridge preferably is provided to the user pre-filled with the reagents required for the particular assay or assays to be performed using that cartridge.  Where two or more reagents are required and these should not be mixed before the assay is performed, these may be pre-filled into different wells in the cartridge.  Generally such reagents will be prefilled into the wells in measured quantities.  Such reagents may for example be liquids, powders, beads, coatings on the well walls, coatings on beads, or materials impregnated into or immobilized on the membrane of the pipette...” Paragraph 0017 (emphasis added).
“For different assays, e.g. for different analytes, different assay cartridges may be provided; however, cartridges may be designed for performance of two or more different assays.  In this latter case, it will frequently be desirable for the cartridge to contain two or more membrane-capped pipettes, i.e. so that a different pipette can be used for each of the assays. Paragraph 0019 (emphasis added).
 “The wells in the cartridge may be provided in any desired pattern, e.g. as a two dimensional array (e.g. as in conventional multi-well plates), as a linear array, or as a circular array… Paragraph 0020.
“The use of a linear array of wells is especially preferred, particularly an array comprising, in sequence: a material handling well (optionally before use storing a capillary-tipped pipette removably mounted on the cartridge cap or adapted to receive during use a capillary-tipped pipette mountable on the cartridge cap); a well which before use stores the membrane-tipped pipette or a further capillary tipped pipette mounted on the cartridge cap; and one or a series of two or more (e.g. up to six) wells for assay performance and assay result reading--these wells may contain reagents and before use such reagent containing wells may be foil sealed and one of these wells may be open ended 
 “Using the pipettes in the assay cartridges of the invention, it is thus possible to introduce test samples into cartridge wells, to mix reagents or reagents and sample in the wells, to transfer liquids from one well to another, etc…” Paragraph 0080.
Thus, Holtlund discloses a cartridge with wells that includes wells containing reagents as well as well that contain capillary-tipped pipette.  It is predictable and therefore understood by the skilled artisan that providing the capillary-tipped pipette in the cartridge allows for the benefit of ease of use or convenience. The Holtlund capillary-tipped pipette is equivalent to Applicant’s claimed assembly tip since it has the configuration of a tip as recited and is capable of performing the intended use as recited. It would have been obvious to one skilled in the art to provide capillary tipped pipettes as disclosed by Holtlund as the means for transferring samples and reagents in the Forrest invention, and to provide the capillary tipped pipettes in the cartridge having wells as taught by Holtlund, as may be desirable for ease of use or convenience.
Moreover, the reference application is silent as to an automated fluid transfer device configured move the assay assembly relative to the cartridge as recited.
However, Grate discloses the following.
“The invention provides systems that facilitate isolation of target substances by providing methods for manipulating magnetic particles both during and after the binding of target substances onto the magnetic particles.  The target substance can then be tested, if desired, using one or more detection or analysis systems, such as luminescence detectors, spectrophotometric analysis, 
 “When used for immunoassay, the instant invention provides a highly sensitive, but relatively small-scale system for the collection of analyte. The speed and reproducibility of collection and resuspension are important features for automating all of the binding, washing, and mixing steps needed using small volumes to achieve a relatively low-cost test for analytes.  When used for performing an immunoassay or other such analysis, the instant invention makes possible a significant reduction in volume for all types of samples, resulting in higher concentrations of the target entity, thus permitting shorter analysis time.  This is achievable without the need for removing, reversing or minimizing the magnetic field used to capture the magnetic particles.” Paragraph 0018.
“In another embodiment, multiple assays can be performed on the same test sample by including reagents for multiple assays in fluid connection with secondary ports 53 of multiport selection valve 51 and sequentially running different assays on quantities of the same sample.  For example, it may be desired to perform one assay on a sample, and then perform a different analysis on the same sample.  In this embodiment, after completion of an assay and flushing the system with a wash solution or other cleansing reagent, the system can be configured to automatically mix the test sample with magnetic particles having different selective groups bound thereto, and perhaps other reagents to sequentially perform another assay.” Paragraph 0082 (emphasis added).
“Apparatus: The flow system set forth in FIG. 9 was used, in which a FiaLab 3000 system (FIAlab Instruments, Inc., Bellevue, Wash.) provided the stepper-motor-driven syringe pump with a built-in 3-way valve (Cavro, Sunnyvalve, Calif.) and a 10-port Cheminert.RTM.  selection valve (Valco, Houston, Tex.).  The wash inlet, color inlet, and waste outlet were 0.030 inch i.d.  fluorinated ethylene-propylene (FEP) tubing (Valco).  The color inlet was shielded from light by shrink wrap tubing.  The holding coil and cell outlet were also shielded from light.  The 600 .mu.l holding coil was 0.030 inch i.d.  
 “The semi-automated approach to be described begins after the competitive assay mixture has been mixed in the test vial.  The instrument times the incubation period so that manual timing is not necessary, and the tedious manual separations are replaced by automatic particle capture in a magnetic flow cell, with fluidic delivery of wash solutions and the subsequent color development solution.  Color development reaction time is no longer dependent on manual timing and no stop solution need be used.  Instead, the instrument automatically delivers the colored product to the detector after a precise time.”  Paragraph 0094.
Thus Grate discloses an automated fluid transfer device configured to direct [which is interpreted to mean--capable of directing--] transfer of a sample and reagent into an assay device in a sequence according to a predetermined protocol for detecting at least two analytes. It would have been obvious to one of ordinary skills in the art to utilize the Grate automated fluid transfer device, such as the stepper-motor-driven syringe pump with a built-in 3-way valve, as the automated fluid transfer device in the invention of the reference application since Grate teaches that the system allows for multiple assays to be performed sequentially, which the skilled artisan would have recognized as providing the benefit of convenience. 
Moreover, the reference is silent as to an automated fluid transfer device configured move the assay assembly relative to the cartridge as recited.
However Shumate discloses that fluid transfer device can be moved or the well plate can be moved for fluid transfer. 
Specifically, Shumate discloses the following 
An orthogonal positioner or table can typically match an array of pipettes with an array of wells in X, Y using a mechanical means to move the wells into position or the liquid handler (e.g., dispensing heads) into position.  Preferably, arrays of wells on a multiwell plate are moved rather than the liquid handler.  This design often improves reliability, since multiwell plates are usually not as heavy or cumbersome as liquid handlers, which results in less mechanical stress on the orthogonal positioner and greater movement precision.  It also promotes faster liquid processing times because the relatively lighter and smaller multiwell plates can be moved more quickly and precisely than a large component.  The mechanical means can be a first computer-controlled servo-motor that drives a base disposed on an X track and a second computer-controlled servo motor that drives an Y track disposed on the X track.  The base can securely dispose a multiwell plate and either a feedback mechanism or an accurate Cartesian mapping system, or both that can be used to properly align wells with pipettes…Orthogonal positioners can be used with other components of the invention, such as the reagent pipette or detector to position sample multiwell plates. Column 11, lines 25-60.
Examiner notes that the base disclosed by Shumate is equivalent to a cartridge stage. Moreover, the skilled artisan would have recognized, i.e., it is predictable by one skilled in the art, that the liquid handler or dispensing heads disclosed by Shumate can encompass a liquid handler that is attached to a part (such as assay unit or tips) for transfer of or holding liquid. As taught by Shumate, the liquid handler can be moved or the reservoir can be moved in order to put the elements in position for fluid transfer. 
As to the present claim 80, the absorbent pad in claim 79 of the reference application is equivalent to a component configured to contain any waste generated as claimed.
 
As to the present claim 84, the reagent units of claim 79 of the reference application are capable of encapsulating liquid reagents. 
As to the present claim 85, the reagent units of claim 79 of the reference application are capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to the present claim 86, providing a storage area to store assay waste at the bottom of the cartridge housing or through a hole in a housing of the cartridge requires only routine skills in the art in arranging the configuration of the device as may be useful or convenient for containing waste.
As to the present claims 93, and 99, any one of the reagent units or assay units is equivalent to a sample vessel since it is capable of having 1-100 microliter of sample, such as from a fingerstick blood sample, provided in it.
As to the present claim 95, the reagent units discussed above in claim 79 of the reference application are equivalent to a beads well. Examiner notes that beads are not positively recited in claim 95.
As to claim 101, see teachings and suggestion from Holtlund in paragraph 0084.
As to claim 107, it would have been obvious to one of ordinary skills in the art to provide antibodies as the immobilized binding reagent as may be useful in for analysis,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 15/952,966 (reference application) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 20020031446 (hereinafter “Friedlander”).
While claim 81 does not recite a cartridge identifier, Friedlander discloses use of a bar-code on the cover of the cartridge to give information regarding the reagents contained within the cartridge or the type of testing to be conducted (paragraph 0092). Thus, it would have been obvious to one of ordinary skills in the art to provide a cartridge identifier on the cartridge of the reference application since Friedlander suggests use of a bar-code on a cartridge for providing information regarding the reagents contained within the cartridge or the type of testing to be conducted.

Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application 15/952,966 (hereinafter “the reference application”) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 4,438,068 (hereinafter “Forrest”).
The reference application, discussed above, is silent as to the interior reaction site of the assay unit being transparent.
However, Forrest discloses this feature for assay detection purposes (col. 6, lines 8-14), and it would have been obvious to one skilled in the art to provide such a feature in the reference application for the same purpose.



Claims 96-98 and 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application 15/952,966 (hereinafter “the reference application”) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 7,497,997 (hereinafter “Glezer”).
As to claim 96, the discussion above regarding claim 79 (with respect to the reference application 15/952,966) is applicable to claim 96 and so will not be repeated for purposes of brevity. Further, Glezer discloses the newly added limitation of “a reader assembly comprising a translational stage configured to receive the cartridge and movably position the cartridge within the reader assembly so as to place the sample and the cartridge reagents in fluid communication with the assay unit via the assembly tip”. 
However, Glezer discloses these limitations. More specifically, Glezer discloses the following.
“In a preferred embodiment of the invention, an assay cartridge has minimal or no active mechanical or electronic components.  When carrying out an assay, such an assay cartridge may be introduced into a cartridge reader which provides these functions.  For example, a reader may have electronic circuitry for applying electrical energy to the assay electrodes and for measuring the resulting potentials or currents at assay electrodes.  The reader may have one or more light detectors for measuring luminescence generated at assay electrodes.  Light detectors that may be used include, but are not limited to photomultiplier tubes, avalanche photodiodes, photodiodes, photodiode arrays, CCD chips, CMOS chips, film…The reader may also have pumps, valves, heaters, sensors, etc. for providing fluids to the cartridge, verifying the presence of fluids and/or maintaining the fluids at an appropriate The reader may be used to store and provide assay reagents, either onboard the reader itself or from separate assay reagent bottles or an assay reagent storage device.  The reader may also have cartridge handling systems such as controllers for moving the cartridge in and out of the reader.  The reader may have a microprocessor for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI)…Column 15, lines 39-67.
It would have been obvious to one of ordinary skills in the art to provide in the modified device of the reference application a reader assembly comprising a translational stage configured to receive a cartridge comprising reagent units and sample vessel, as discussed above (see discussion of claim 79, which is applicable here) for the purposes of placing the sample in the reader for performing an assay, as taught by Glezer. In such a modification, the translational stage would movably position that cartridge so as to place the sample and cartridge reagents in fluid communication with the assay unit via the assembly tip.
As to claim 97, the cartridge disclosed by Holtlund is equivalent to a housing.
As to claim 98, the reference well is capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to claim 104, providing a taper on assembly tip of the reference would have been obvious design choice since it is predictable that the capillary with a tapered tip would still achieve the same purposes.
As to claim 105, see discussion above regarding claim 96, which is applicable to the system of claim 96.



Although the claims at issue are not identical, they are not patentably distinct from each other because claim 79 of the reference application discloses the cartridge and its elements recited in the present claim 79.
However the reference application is silent as to the first assay assembly also comprising an assembly tip comprising an opening [i.e., see tip and opening of test tubes in figure 1] configured to allow the transfer of the reagents into the addressable assay unit.  
However Holtlund teaches the following.
“[T]he invention provides an assay cartridge comprising at least two wells and a pipette positionable in at least two of said wells…” Paragraph 0013. 
“[T]he combination of the device and the cartridge of the invention provides an assay apparatus according to the invention.” Paragraph 0016.
“The assay cartridge preferably is provided to the user pre-filled with the reagents required for the particular assay or assays to be performed using that cartridge.  Where two or more reagents are required and these should not be mixed before the assay is performed, these may be pre-filled into different wells in the cartridge.  Generally such reagents will be prefilled into the wells in measured quantities.  Such reagents may for example be liquids, powders, beads, coatings on the well walls, coatings on beads, or materials impregnated into or immobilized on the membrane of the pipette...” Paragraph 0017 (emphasis added).
“For different assays, e.g. for different analytes, different assay cartridges may be provided; however, cartridges may be designed for performance of two or more different assays.  In this latter 
 “The wells in the cartridge may be provided in any desired pattern, e.g. as a two dimensional array (e.g. as in conventional multi-well plates), as a linear array, or as a circular array… Paragraph 0020.
“The use of a linear array of wells is especially preferred, particularly an array comprising, in sequence: a material handling well (optionally before use storing a capillary-tipped pipette removably mounted on the cartridge cap or adapted to receive during use a capillary-tipped pipette mountable on the cartridge cap); a well which before use stores the membrane-tipped pipette or a further capillary tipped pipette mounted on the cartridge cap; and one or a series of two or more (e.g. up to six) wells for assay performance and assay result reading--these wells may contain reagents and before use such reagent containing wells may be foil sealed and one of these wells may be open ended or open-sided to facilitate result reading.  In such an arrangement, the cap and base may desirably be separated before assay performance begins and re-engaged only when assay performance is completed.  Thus result reading in this arrangement takes place while cap and base are disengaged from each other.” Paragraph 0021 (emphasis added).
 “Using the pipettes in the assay cartridges of the invention, it is thus possible to introduce test samples into cartridge wells, to mix reagents or reagents and sample in the wells, to transfer liquids from one well to another, etc…” Paragraph 0080.
Thus, Holtlund discloses a cartridge with wells that includes wells containing reagents as well as well that contain capillary-tipped pipette.  It is predictable and therefore understood by the skilled artisan that providing the capillary-tipped pipette in the cartridge allows for the benefit of ease of use or convenience. The Holtlund capillary-tipped pipette is equivalent to Applicant’s claimed assembly tip since it has the configuration of a tip as recited and is capable of performing the intended use as recited. It would have been obvious to one skilled in the art to provide capillary tipped pipettes as 
Moreover, the reference application is silent as to an automated fluid transfer device configured to direct [capable of directing] transfer of the sample and the cartridge reagents into the addressable assay unit via the assembly tip in a sequence according to a predetermined protocol for detecting the at least two analytes.
However, Grate discloses the following.
“The invention provides systems that facilitate isolation of target substances by providing methods for manipulating magnetic particles both during and after the binding of target substances onto the magnetic particles.  The target substance can then be tested, if desired, using one or more detection or analysis systems, such as luminescence detectors, spectrophotometric analysis, fluorometers, mass spectrometers, flow cytometers, hematology analyzers, or other cell counting or analytical devices.” Paragraph 0015.
 “When used for immunoassay, the instant invention provides a highly sensitive, but relatively small-scale system for the collection of analyte. The speed and reproducibility of collection and resuspension are important features for automating all of the binding, washing, and mixing steps needed using small volumes to achieve a relatively low-cost test for analytes.  When used for performing an immunoassay or other such analysis, the instant invention makes possible a significant reduction in volume for all types of samples, resulting in higher concentrations of the target entity, thus permitting shorter analysis time.  This is achievable without the need for removing, reversing or minimizing the magnetic field used to capture the magnetic particles.” Paragraph 0018.
“In another embodiment, multiple assays can be performed on the same test sample by including reagents for multiple assays in fluid connection with secondary ports 53 of multiport selection valve 51 and sequentially running different assays on quantities of the same sample.  For example, it may be desired to perform one assay on a sample, and then perform a different analysis on the same sample.  In this embodiment, after completion of an assay and flushing the system with a wash solution or other cleansing reagent, the system can be configured to automatically mix the test sample with magnetic particles having different selective groups bound thereto, and perhaps other reagents to sequentially perform another assay.” Paragraph 0082 (emphasis added).
“Apparatus: The flow system set forth in FIG. 9 was used, in which a FiaLab 3000 system (FIAlab Instruments, Inc., Bellevue, Wash.) provided the stepper-motor-driven syringe pump with a built-in 3-way valve (Cavro, Sunnyvalve, Calif.) and a 10-port Cheminert.RTM.  selection valve (Valco, Houston, Tex.).  The wash inlet, color inlet, and waste outlet were 0.030 inch i.d.  fluorinated ethylene-propylene (FEP) tubing (Valco).  The color inlet was shielded from light by shrink wrap tubing.  The holding coil and cell outlet were also shielded from light.  The 600 .mu.l holding coil was 0.030 inch i.d.  polyetheretherketone (PEEK) from Upchurch Scientific (Oak Harbor, Wash.).  The flow line contacting the magnet, extending from the valve to the optical cell was 0.02 inch i.d.  PEEK.  The volume from the valve to the center of the magnetic zone was 22 .mu.l, and from the center of the magnet to the optical cell was 18 .mu.l.” Paragraph 0089. 
 “The semi-automated approach to be described begins after the competitive assay mixture has been mixed in the test vial.  The instrument times the incubation period so that manual timing is not necessary, and the tedious manual separations are replaced by automatic particle capture in a magnetic flow cell, with fluidic delivery of wash solutions and the subsequent color development solution.  Color development reaction time is no longer dependent on manual timing and no stop solution need be used.  Instead, the instrument automatically delivers the colored product to the detector after a precise time.”  Paragraph 0094.

Moreover, the reference application is silent as to an automated fluid transfer device configured move the assay assembly relative to the cartridge as recited.
However Shumate discloses that fluid transfer device can be moved or the well plate can be moved for fluid transfer. 
Specifically, Shumate discloses the following 
“An orthogonal positioner or table can typically match an array of pipettes with an array of wells in X, Y using a mechanical means to move the wells into position or the liquid handler (e.g., dispensing heads) into position.  Preferably, arrays of wells on a multiwell plate are moved rather than the liquid handler.  This design often improves reliability, since multiwell plates are usually not as heavy or cumbersome as liquid handlers, which results in less mechanical stress on the orthogonal positioner and greater movement precision.  It also promotes faster liquid processing times because the relatively lighter and smaller multiwell plates can be moved more quickly and precisely than a large component.  The mechanical means can be a first computer-controlled servo-motor that drives a base disposed on an X track and a second computer-controlled servo motor that drives an Y track disposed on the X track.  The base can securely dispose a multiwell plate and either a feedback mechanism or an accurate Cartesian mapping system, or both that can be used to properly align wells with pipettes…Orthogonal 
Examiner notes that the base disclosed by Shumate is equivalent to a cartridge stage. Moreover, the skilled artisan would have recognized, i.e., it is predictable by one skilled in the art, that the liquid handler or dispensing heads disclosed by Shumate can encompass a liquid handler that is attached to a part (such as assay unit or tips) for transfer of or holding liquid. As taught by Shumate, the liquid handler can be moved or the reservoir can be moved in order to put the elements in position for fluid transfer. 
As to the present claim 80, the absorbent pad in claim 79 of the reference application is equivalent to a component configured to contain any waste generated as claimed.
As to the present claim 83, the cartridge recited in claim 79 of the reference application is equivalent to a housing. Alternatively, providing a housing for a cartridge is well within the skills of the ordinary artisan since it is a well-known means for providing something in a cartridge form, and for providing a containment or cover for the elements inside the cartridge. 
As to the present claim 84, the reagent units of claim 79 of the reference application are capable of encapsulating liquid reagents. 
As to the present claim 85, the reagent units of claim 79 of the reference application are capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to the present claim 86, providing a storage area to store assay waste at the bottom of the cartridge housing or through a hole in a housing of the cartridge requires only routine skills in the art in arranging the configuration of the device as may be useful or convenient for containing waste.

As to the present claim 95, the reagent units discussed above in claim 79 of the reference application are equivalent to a beads well. Examiner notes that beads are not positively recited in claim 95.
As to claim 101, see teachings and suggestion from Holtlund in paragraph 0084.
As to claim 107, it would have been obvious to one of ordinary skills in the art to provide antibodies as the immobilized binding reagent as may be useful in for analysis,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 109 of copending Application No. 14/848,084 (hereinafter “reference application”) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 20020031446 (hereinafter “Friedlander”).
While claim 81 does not recite a cartridge identifier, Friedlander discloses use of a bar-code on the cover of the cartridge to give information regarding the reagents contained within the cartridge or the type of testing to be conducted (paragraph 0092). Thus, it would have been obvious to one of ordinary skills in the art to provide a cartridge identifier on the cartridge of the reference application since Friedlander suggests use of a bar-code on a cartridge for providing information regarding the reagents contained within the cartridge or the type of testing to be conducted.

Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 109 of Application No. 14/848,084 (hereinafter “the reference application”) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 4,438,068 (hereinafter “Forrest”).
The reference application, discussed above, is silent as to the interior reaction site of the assay unit being transparent.
However, Forrest discloses this feature for assay detection purposes (col. 6, lines 8-14), and it would have been obvious to one skilled in the art to provide such a feature in the reference application for the same purpose.


Claims 96-98 and 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 14/848,084 (hereinafter “the reference application”) in view of US 20040161368 (hereinafter “Holtlund”), and US 20030095897 (hereinafter “Grate”), and US 6,372,185 (hereinafter “Shumate”) as applied to claim 79 above, and further in view of US 7,497,997 (hereinafter “Glezer”).
As to claim 96, the discussion above regarding claim 79 (with respect to the reference application 14/848,084) is applicable to claim 96 and so will not be repeated for purposes of brevity. Further, Glezer discloses the newly added limitation of “a reader assembly comprising a translational stage configured to receive the cartridge and movably position the cartridge within the reader assembly so as to place the sample and the cartridge reagents in fluid communication with the assay unit via the assembly tip”. 

“In a preferred embodiment of the invention, an assay cartridge has minimal or no active mechanical or electronic components.  When carrying out an assay, such an assay cartridge may be introduced into a cartridge reader which provides these functions.  For example, a reader may have electronic circuitry for applying electrical energy to the assay electrodes and for measuring the resulting potentials or currents at assay electrodes.  The reader may have one or more light detectors for measuring luminescence generated at assay electrodes.  Light detectors that may be used include, but are not limited to photomultiplier tubes, avalanche photodiodes, photodiodes, photodiode arrays, CCD chips, CMOS chips, film…The reader may also have pumps, valves, heaters, sensors, etc. for providing fluids to the cartridge, verifying the presence of fluids and/or maintaining the fluids at an appropriate controlled temperature.  The reader may be used to store and provide assay reagents, either onboard the reader itself or from separate assay reagent bottles or an assay reagent storage device.  The reader may also have cartridge handling systems such as controllers for moving the cartridge in and out of the reader.  The reader may have a microprocessor for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI)…Column 15, lines 39-67.
It would have been obvious to one of ordinary skills in the art to provide in the modified device of the reference application a reader assembly comprising a translational stage configured to receive a cartridge comprising reagent units and sample vessel, as discussed above (see discussion of claim 79, which is applicable here) for the purposes of placing the sample in the reader for performing an assay, as taught by Glezer. In such a modification, the translational stage would movably position that cartridge so as to place the sample and cartridge reagents in fluid communication with the assay unit via the assembly tip.

As to claim 98, the reference well is capable of including liquid-phase and solid-phase reagents. [Examiner notes that the reagents are not positively recited as being part of the device.]
As to claim 104, providing a taper on assembly tip of the reference would have been obvious design choice since it is predictable that the capillary with a tapered tip would still achieve the same purposes.
As to claim 105, see discussion above regarding claim 96, which is applicable to the system of claim 96.
As to claim 106, the tip of the assay unit is equivalent to the claimed tubular tip.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 96-98 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,976,896 (“Kumar”).
The following disclosure by Kumar is considered relevant to Applicant’s claims 96-98.
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous 
The capillary tubes can be used with a sample tray designed to contain a reagent and means to mix the fluid within the wells [of the sample tray.] Column 18, lines 41-46.
The method and an apparatus can be automated. The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19,lines 6-19. 
Sample is added to one or more wells in the sample tray. Column 19, lines 35-36.
After the sample and reagent are mixed, the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. The apparatus positions the cartridge proximate a fluorometer. Column 19, lines 42-56.
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67. The prep station 201 comprises syringe 210, a first section for containing the cartridge 1 (which holds capillaries, see for example col. 21, lines 19-22), and a second section comprising a tray holder 212 for holding the sample tray 3. See column 30, lines 1-10.
The capillary tubes are spaced apart along the outside of the longitudinal side of a cylinder or by a disc or plurality of discs, containing openings to hold a plurality of spaced apart capillary tubes in a circular manner. The cylinder can rotate to present a particular tube to a sample source or to a fluid source for washing, adding reagent, or other desired fluid to each tube. The cylinder can also rotate to present a capillary tube to a signal generation and detection means. Column 35, line 66-column 36, line 16.
See also figure 1, disclosing cartridge (1), capillary tube 92) where reaction takes place, sample tray (3) for containing sample, reagents, and other fluids.

Also, since Kumar discloses a plurality of capillaries (see figure 1 showing four capillaries (2)), one set of capillaries is equivalent to one claimed assay assembly, and another set of capillaries is equivalent to another claimed assay assembly. Therefore Kumar discloses a plurality of assay assemblies. 
The sample tray that holds sample and reagents is equivalent to Applicant’s cartridge. The wells of the sample tray are equivalent to Applicant’s sample vessel and reagent units. 
Kumar’s syringe is equivalent to the claimed fluid transfer device configured to direct transfer of the sample and the cartridge reagents from the plurality of reagent units into the addressable assay unit via the assembly tip.
Kumar discloses that the prep station 201 comprises a first section for containing the cartridge 1 (which holds capillaries, see for example col. 21, lines 19-22, see figure 12), and a second section comprising a tray holder 212 for holding the sample tray 3 (see column 30, lines 1-10) (which is equivalent to Applicant’s cartridge). The apparatus (200) or the prep station (201) is equivalent to Applicant’s claimed “reader assembly configured to receive the cartridge and the assay assembly”. 
The Kumar tray holder is equivalent to Applicant’s cartridge stage for receiving the claimed cartridge that holds the assay unit and reagent units and the claimed assay assembly (discussed above). The Kumar sample tray 3 is equivalent to Applicant’s cartridge that holds the assay unit and reagent units (see col. 18, lines 44-46, disclosing that the sample tray is designed to contain a reagent and means 
Kumar discloses that the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. Column 19, lines 42-56. Examiner notes that in order for the apparatus to position [i.e., move] the sample tray, there must be a translational element [which Examiner finds to be equivalent to a stage, since there is no recited limitation that precludes this interpretation] which positions [i.e. moves] the sample tray. Therefore this disclosure by Kumar meets Applicant’s claimed limitations of: “the reader assembly comprising a translational stage configured to receive the cartridge and movably position the cartridge relative to the first assay assembly within the reader assembly so as to place the sample and the cartridge reagents in fluid communication with the assay unit via the assembly tip”. 
A syringe or suctioning means (column 30, lines 1-10) is equivalent to the claimed fluid transfer device configure to direct transfer of the sample and the cartridge reagents from the plurality of reagent units into the addressable assay unit via the assembly tip. 
As to claim 97, the assembly (200) includes a housing. See also figure 1 disclosing a housing holding a sample tray that includes wells (equivalent to the claimed reagent units).
As to claim 98, Examiner notes that the reagents are not claimed as being part of the device. The Kumar wells are capable of holding liquid-phase and solid-phase reagents (e.g., particles or beads).


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 104 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”).
Kumar has been discussed above.
As to claim 104, Kumar does not disclose that the assembly tip tapers towards the bottom of the assembly tip.
However, Kumar does disclose the following:
“A capillary tube can have any suitable shape wherein the longitudinal cross section of the internal walls can be defined by a cylinder, oval, square, rectangle, or any suitable polygon and dimensions that are appropriate for use in this invention, as described hereinafter.”
Thus Kumar specifically suggests that the capillary tube can be any suitable shape. The Kumar capillary tube is equivalent to the claimed assay unit with an assembly tip. Providing the Kumar capillary tube with a tip [equivalent to the claimed assembly tip] such that the tip tapers towards the bottom of the tip would have required ordinary skills in the art since Kumar suggests that the capillary tube can be any suitable shape, and it would have been predictable that a capillary tube having a tapered tip at the bottom could still be capable of achieving the purposes and results disclosed by Kumar.
 

Response to Arguments


Allowable Subject Matter
Claims 79-80, 83-86, 93-95, 99, 101-102, 105-107 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. It was not found in the prior art a teaching or suggestion for a device comprising, among other limitations recited, a cartridge comprising a plurality of reagent units and a sample vessel; a plurality of assay assemblies, a first assay assembly comprising: an assay unit comprising an interior reaction site having thereon an immobilized binding reagent that is configured to yield a detectable intensity, and an assembly tip comprising an opening; an automated fluid transfer device configured to move the first assay assembly relative to the cartridge to place the assembly tip of the assay unit into the sample vessel or into a reagent unit to direct transfer of the sample and reagents into the reagent units such that a reaction occurs within the assay unit.
Upon reconsideration, the Chatelain reference is found to not disclose a cartridge comprising sample units and reagent units, nor an automated fluid transfer device, in combination with other recited elements. Also, the Kumar reference (US 5,976,896), does not disclose that the capillary is moved into the wells. 
	Examiner notes that this Office action is made non-final to give Applicant an opportunity to respond to the newly cited reference used in the present rejection.

Conclusion
Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANN Y LAM/Primary Examiner, Art Unit 1641